Exhibit 10.3
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
August 11, 2009, by and among Alseres Pharmaceuticals, Inc., a Delaware
corporation with headquarters located at 239 South Street, Hopkinton, MA 01748
(the “Company”) and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors).
PREAMBLE
     A. The Company and each Investor is executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.
     B. Each Investor, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement
and for a purchase price of $25 per share, that aggregate number of shares of
Series F Convertible Preferred Stock, par value $0.01 per share, of the Company
(the “Series F Stock”), set forth on such Investor’s signature page to this
Agreement (which aggregate amount for all Investors together shall be up to
100,000 shares of Series F Stock and shall collectively be referred to herein as
the “Shares”).
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors,
severally and not jointly, agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
     “Agreement” has the meaning set forth in the Preamble.
     “Business Day” means any day other than Saturday, Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in The State of New York are authorized or required by law
or other governmental action to close.
     “Closing” has the meaning set forth in the in Section 2.1.
     “Closing Date” has the meaning set forth in Section 2.1.
     “Company” has the meaning set forth in the Preamble.

 



--------------------------------------------------------------------------------



 



     “Company Counsel” means Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company.
     “Common Stock” means shares of common stock, par value $0.01 per share, of
the Company.
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
     “Disclosure Materials” has the meaning set forth in Section 3.1(e).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “FINRA” has the meaning set forth in Section 3.2(c).
     “Investor” has the meaning set forth in the Preamble.
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.
     “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and its subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
this Agreement, provided, that none of the following alone shall be deemed, in
and of itself, to constitute a Material Adverse Effect: (i) a change in the
market price or trading volume of the Common Stock or (ii) changes in general
economic conditions or changes affecting the industry in which the Company
operates generally (as opposed to Company-specific changes) so long as such
changes do not have a disproportionate effect on the Company and its
subsidiaries taken as a whole.
     “Options” means any outstanding rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.
     “Restricted Shares” has the meaning set forth in Section 4.1(a).
     “SEC” has the meaning set forth in the Preamble.
     “SEC Reports” has the meaning set forth in Section 3.1(e).
     “Series F Stock” has the meaning set forth in the Preamble.
     “Shares” has the meaning set forth in the Preamble.
     “Securities Act” has the meaning set forth in the Preamble.
     “Short Sales” has the meaning set forth in Section 3.2(i).
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed or quoted

-2-



--------------------------------------------------------------------------------



 



on a Trading Market (other than the OTC Bulletin Board), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not listed or quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
     “Transaction” has the meaning set forth in Section 3.2(i).
     “Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Company.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. The Closing (the “Closing”) of the sale and purchase of the
Shares under this Agreement shall take place on the date hereof (the “Closing
Date”), at the offices of Company Counsel or remotely via the exchange of
documents and signatures.
     2.2 Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to each Investor evidence of a direct registration account in such Investor’s
name as set forth on such Investor’s signature page to this Agreement, and the
deposit, by direct registration, into such account of the number of Shares
purchased by such Investor.
          (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth on such Investor’s
signature page to this Agreement in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing to such
Investor by the Company for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows:
          (a) Organization and Qualification. The Company is an entity duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with the requisite power and authority to own and occupy its
properties and to carry on its business as currently conducted. The Company is
not in violation of any of the provisions of its certificate of incorporation or
bylaws. The Company is duly qualified to do business and is in good standing

-3-



--------------------------------------------------------------------------------



 



as a foreign corporation in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
          (b) Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. This Agreement has been (or upon delivery will be) duly
executed by the Company and, assuming the due authorization, execution and
delivery by the Investors, is, or when delivered in accordance with the terms
hereof, will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
          (c) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not, and will not, (i) conflict with or violate any
provision of the Company’s certificate of incorporation or bylaws, (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other agreement to which the Company
is a party or by which any property or asset of the Company is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right would not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including,
assuming the accuracy of the representations and warranties of the Investors set
forth in Section 3.2 hereof, federal and state securities laws and regulations
and the rules and regulations of any self-regulatory organization to which the
Company or its securities are subject), or by which any property or asset of the
Company is bound or affected, except to the extent that such violation would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (d) Issuance of Shares and Common Stock. The issuance, sale and
delivery of the Shares in accordance with this Agreement, and the issuance and
delivery of the shares of Common Stock issuable upon conversion of the Shares,
have been duly authorized. The Shares when so issued, sold and delivered against
payment therefor in accordance with the provisions of this Agreement, and the
shares of Common Stock issuable upon conversion of the Shares, when issued upon
such conversion, will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens and will not be subject to preemptive or similar
rights of stockholders (other than those provided for in this Agreement). The
Company has reserved from its duly

-4-



--------------------------------------------------------------------------------



 



authorized capital stock the number of shares of Common Stock issuable upon
conversion of the Shares.
          (e) SEC Reports. The Company has filed all documents required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the twelve months preceding the date hereof on a timely basis or
has received a valid extension of such time of filing and has filed any such
documents prior to the expiration of any such extension and has filed all
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof,
such documents, together with any materials filed or furnished by the Company
under the Exchange Act, whether or not any such reports were required being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement, the “Disclosure Materials”. As of their respective dates (or, if
amended or superseded by a filing prior to the Closing Date, then on the date of
such filing), the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing) by the Company, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
          (f) Capitalization. The authorized capital stock of the Company
(immediately prior to the Closing) consists of 80,000,000 shares of Common
Stock, of which 23,055,645 were issued and outstanding as of such date and
1,000,000 shares of preferred stock, $.01 par value per share, of which 25,000
shares are designated as Series A Convertible Preferred Stock, 500,000 shares
are designated as Series D Convertible Preferred Stock, 800 shares are
designated as Series E Convertible Preferred Stock and 200,000 shares are
designated as Series F Stock, of which 144,000 shares were issued and
outstanding as of such date. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. Except
as disclosed in or contemplated the SEC Reports, the Company does not have
outstanding any other Options, script rights to subscribe to, calls or
commitments relating to, or securities, rights or obligations convertible into
or exercisable or exchangeable for, or entered into any agreement giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in the SEC Reports, and except for customary adjustments as
a result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) and the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of the
Company’s securities to adjust the exercise, conversion, exchange or reset price
under such securities.
          (g) Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, (i) the
Company is not in default under or in violation of (and no event has occurred
that has not been waived that, with

-5-



--------------------------------------------------------------------------------



 



notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) the Company is not in violation of any order of
any court, arbitrator or governmental body, and (iii) the Company is not in
violation of any statute, rule or regulation of any governmental authority.
     3.2 Representations and Warranties of the Investors. Each Investor hereby,
as to itself only and for no other Investor, represents and warrants to the
Company as follows:
          (a) Organization; Authority. If such Investor is an entity, such
Investor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate, partnership or other power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The purchase by such Investor of the Shares
hereunder has been duly authorized by all necessary corporate, partnership or
other action on the part of such Investor. This Agreement has been duly executed
and delivered by such Investor and constitutes the valid and binding obligation
of such Investor, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
          (b) No Public Sale or Distribution. Such Investor is acquiring the
Shares and upon conversion of the Shares will acquire the Common Stock issuable
upon conversion thereof, for its own account for investment and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, and such Investor does not have a present intention to effect any
distribution of the Shares or such Common Stock to or through any person or
entity; provided, however, that by making the representations herein, such
Investor does not agree to hold any of the Shares or such Common Stock for any
minimum or other specific term and reserves the right to dispose of the Shares
and such Common Stock at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.
          (c) Investor Status. At the time such Investor was offered the Shares,
it was, and on the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Investor is not a registered broker
dealer registered under Section 15(a) of the Exchange Act, nor required to be
registered as such, or a member of The Financial Industry Regulatory Authority
(“FINRA”) or an entity engaged in the business of being a broker dealer. Such
Investor is not affiliated with any broker dealer registered under Section 15(a)
of the Exchange Act, or a member of FINRA or an entity engaged in the business
of being a broker dealer.
          (d) General Solicitation. Such Investor is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media,
broadcast over television or radio,

-6-



--------------------------------------------------------------------------------



 



disseminated over the Internet or presented at any seminar or any other general
solicitation or general advertisement.
          (e) Experience of Such Investor. Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, including the
risk of total loss of such Investor’s investment, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Shares indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment. Such
Investor understands that the market price of the Common Stock can be volatile
and that no representation is being made as to the future value of the Shares or
the Common Stock.
          (f) Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and each of its subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained herein. Such Investor
acknowledges that no third party has made or will make any representation or
warranty to such Investor regarding the adequacy or completeness for such
Investor’s purpose of the information such Investor has requested. Such Investor
acknowledges receipt of copies of the SEC Reports filed through the date hereof.
          (g) No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
          (h) No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents, if any, of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such that are not material and do not
otherwise affect the ability of such Investor to consummate the transactions
contemplated hereby.

-7-



--------------------------------------------------------------------------------



 



          (i) Prohibited Transactions; Confidentiality. Such Investor, directly
or indirectly, has not and no Person acting on behalf of or pursuant to any
understanding with such Investor, has engaged in any purchases or sales in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (a “Transaction”) involving any of the Company’s
securities) since the time that such Investor was first contacted by the Company
or any other Person regarding the investment in the Company contemplated by this
Agreement. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with such Investor will engage, directly
or indirectly, in any Transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
          (j) Restricted Securities. Such Investor understands that the Shares
(and the shares of Common Stock into which the Shares are convertible) are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances and that the Company is relying upon the truth
and accuracy of, and such Investor’s compliance with, representations,
warranties, agreements, acknowledgements, understandings of such Investor set
forth herein in order to determine the availability of such exemptions of such
Investor and the eligibility of such Investor to acquire the Shares.
          (k) Legends. It is understood that, except as provided in
Section 4.1(b) of this Agreement, certificates evidencing the Restricted Shares
may bear the legend set forth in Section 4.1(c).
          (l) No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to such Investor in connection with the purchase of the Shares
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with his purchase of the Shares.
          (m) Offering Documents. Such Investor understands that other than this
Agreement and the SEC Reports, no disclosure or offering document will be
provided or prepared in connection with the offer and sale of the Shares
contemplated hereby.
          (n) Restrictions on Shares. Such Investor acknowledges that the
Company has represented that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issuance of the Shares, in any jurisdiction outside the
United States where action for that purpose is required. If such Investor is
located or domiciled outside the United States, it agrees to comply with all
applicable laws and regulations in each

-8-



--------------------------------------------------------------------------------



 



foreign jurisdiction in which it purchases, offers, sells or delivers Shares or
has in its possession or distributes any offering material, in all cases at its
own expense.

-9-



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) Restricted Shares. “Restricted Shares” means (a) the Shares, (b) the
shares of Common Stock issued or issuable upon conversion of the Shares, and
(c) any other shares of capital stock of the Company issued in respect of such
shares (as a result of stock splits, stock dividends, reclassifications,
recapitalizations or similar events); provided, however, that shares of Common
Stock which are Restricted Shares shall cease to be Restricted Shares (x) upon
any sale pursuant to a registration statement under the Securities Act,
Section 4(1) of the Securities Act or Rule 144 under the Securities Act or
(y) at such time as (i) a period of at least one year, as determined in
accordance with paragraph (d) of Rule 144 under the Securities Act, has elapsed
since the later of the date the Restricted Shares were acquired from the Company
or an Affiliate of the Company and (ii) they become eligible for sale under Rule
144(b)(1)(i) under the Securities Act.
     (b) Requirements for Transfer. Restricted Shares shall not be sold or
transferred unless either (i) they first shall have been registered under the
Securities Act or (ii) the Company first shall have been furnished with an
opinion of legal counsel, reasonably satisfactory to the Company, to the effect
that such sale or transfer is exempt from the registration requirements of the
Securities Act.
     (c) Legend. Each certificate representing Restricted Shares shall bear a
legend substantially in the following form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SHARES ARE REGISTERED
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS OBTAINED
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”
     The foregoing legend shall be removed from the certificates representing
any Restricted Shares, at the request of the holder thereof, at such time as
(a) a period of at least one year, as determined in accordance with paragraph
(d) of Rule 144 under the Securities Act, has elapsed since the later of the
date the Restricted Shares were acquired from the Company or an affiliate of the
Company, and (b) the Restricted Shares become eligible for resale pursuant to
Rule 144(b)(1)(i) under the Securities Act.
     4.2 Furnishing of Information. Until the date that any Investor may sell
all of its Shares (or the shares of Common Stock into which the Shares have at
such time converted) under Rule 144 of the Securities Act (or any successor
provision), the Company covenants to use its reasonable best efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. The Company further covenants that it will
take such further

-10-



--------------------------------------------------------------------------------



 



action as any Investors holding shares (or the shares of Common Stock into which
the Shares have at such time converted) may reasonably request, to the extent
required from time to time to enable such Investor to sell such Shares (or the
shares of Common Stock into which the Shares have at such time converted)
without registration under the Securities Act.
     4.3 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors.
     4.4 Reservation of Securities. At all times during which Shares remain
outstanding, the Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to this Agreement in such amount as
may be required to fulfill its obligations to issue the shares of Common Stock
issuable upon the conversion of the Shares. In the event that at any time the
then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations to issue such shares of Common Stock, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares.
     4.5 Treatment of Non-Public Information. Each Investor covenants and agrees
with the Company (a) to hold the existence, terms and conditions of the
transactions contemplated by this Agreement in confidence and not to disclose
the same to any other person until such time as the Company files with the SEC a
Current Report on Form 8-K disclosing the offering or publicly announces the
offering, and (b) to hold all matters disclosed to it by the Company (other than
any matters included in the SEC Reports) in confidence and not to disclose the
same to any other person until such time as the Company files with the SEC a
report publicly disclosing such information. Each Investor understands that the
federal securities laws impose restrictions on trading based on information
regarding the transactions contemplated by this Agreement.
ARTICLE V
MISCELLANEOUS
     5.1 Fees and Expenses. Each party hereto shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Investors shall pay,
and hold the Company harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim for fees from persons engages by
any Investor or their investment advisors arising out of the issuance of the
Shares pursuant to this Agreement. The Company shall pay all Transfer Agent
fees, stamp taxes and other taxes and duties levied in connection with the sale
and issuance of the Securities.
     5.2 Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such document. At or after
the Closing, and without further consideration, the

-11-



--------------------------------------------------------------------------------



 



Company will execute and deliver to the Investors such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under this Agreement.
     5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 5.3 prior to 6:30
p.m. (Boston time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section 5.3 on
a day that is not a Trading Day or later than 6:30 p.m. (Boston time) on any
Trading Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses, facsimile numbers and
email addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.
     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investors holding a majority of the shares of Common Stock
issued or issuable upon conversion of the Shares (voting as a single class and
on an as-converted basis) or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
     5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Shares (or the shares of Common Stock issued upon conversion of
the Shares), provided (a) such transferor agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company after such assignment, (b) the Company is furnished with written
notice of (i) the name and address of such transferee or assignee and (ii) the
number of Shares (or the shares of Common Stock issued upon conversion of the
Shares) being transferred or assigned, (c) following such transfer or
assignment, the further disposition of such shares by the transferee or assignee
is restricted under the Securities Act and applicable state securities laws,
(d) such transferee agrees in writing to be bound, with respect to the
transferred Shares (or the shares of Common Stock issued upon conversion of the
Shares), by the provisions hereof that apply to the “Investor” and (e) such
transfer shall have been made to an “accredited investor” as that term is
defined in Rule 501(a)

-12-



--------------------------------------------------------------------------------



 



of Regulation D of the Securities Act and in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     5.8 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. THE COMPANY
AND THE INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN THE STATE OF DELAWARE FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND THE INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
     5.9 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing until the date that is one year after
the Closing Date (at which time they shall expire and be of no further force or
effect).
     5.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

-13-



--------------------------------------------------------------------------------



 



     5.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.12 Replacement of Certificates. If any certificate or instrument
evidencing any Shares or the shares of Common Stock issued upon conversion of
the Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement.
[SIGNATURE PAGES FOLLOW]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  ALSERES PHARMACEUTICALS, INC.    
 
           
 
  By:    /s/ Kenneth L. Rice Jr.    
 
           
 
      Name: Kenneth L. Rice Jr.    
 
      Title: EVP & CFO    
 
                Address for Notice:    
 
                239 South Street         Hopkinton, MA 01748    
 
  Tel:   (508) 497-2360    
 
  Fax:   (508) 497-9964    
 
  Attn:   Chief Executive Officer    
 
                With a copy to:    
 
                Wilmer Cutler Pickering Hale and Dorr LLP         60 State
Street         Boston, Massachusetts 02109    
 
  Tel   (617) 526-6439    
 
  Fax:   (617) 526-5000    
 
  Attn:   Philip Rossetti, Esq.    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of August 11, 2009 (the “Purchase
Agreement”) by and among Alseres Pharmaceuticals, Inc. and the Investors (as
defined therein), as to the number of shares of Series F Convertible Preferred
Stock (“Shares”) set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof.

                  Name of Investor:    
 
                Robert Gipson    
 
           
 
  By:   /s/ Robert Gipson     
 
     
 
Name:    
 
      Title:    

                 
 
  Address for Notice:                         
 
                         
 
                         
 
               
 
  Telephone No.:                        
 
               
 
  Facsimile No.:                        
 
               
 
  Email Address:                        
 
                    Number of Shares: 12,000    
 
                    Aggregate Purchase Price: $300,000    

-2-